MEMORANDUM **
Jesse Van Myers appeals pro se from the district court’s order denying his motion to reconsider its order dismissing his action without prejudice for failure to serve process in a timely fashion under Fed.R.Civ.P. 4(m). We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion. Latshaw v. Trainer Wortham & Co., 452 F.3d 1097, 1100 (9th Cir.2006). We affirm.
The district court did not abuse its discretion in denying Myers’ motion in light of his failure to explain why he did not comply with the district court’s prior order granting him an additional sixty days to complete service upon the defendants. See id. at 1100-04 (discussing the basis for relief under Fed.R.Civ.P. 60(b)).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.